KOZINSKI, Circuit Judge,
dissenting in part: *
This case is about $8 a month in union agency fees. And it’s not even about who gets the $8 — everybody agrees that plaintiffs are entitled to the money — but about the precise timing and procedure for the rebate. It is over such a trifle — such a bagatelle, as the French would call it — that this lawsuit is brought, with all the attendant costs and burdens of modern litigation. At bottom, this is a protest action by certain teachers against a union to which they do not belong but to which they are forced to contribute financially. Their frustration is understandable, but they have chosen the wrong forum for resolving what is essentially a political dispute.
I
I start with the proposition that, pursuant to state and federal labor laws, the union performs legitimate and important functions in its capacity as exclusive bargaining representative for teachers employed by the San Bernardino City Unified School District. That plaintiffs choose not to join the union makes no difference; they are deemed, by law, to receive substantial benefits from the union’s representational activities, and they are required to contribute an agency fee to pay for these benefits. At issue here is only a small portion of the agency fee — about $8 per month — which the union spends on nonrepresentational activities. Everyone agrees that the union may not use plaintiffs’ money for those purposes.
And it doesn’t. All of the agency fees collected from nonmember employees are put into an independently controlled escrow. If a nonmember wishes to retain amounts earmarked for nonrepresentational purposes, he need only advise the union in writing by November 15. By early December, the union pays out the $24 already collected, together with an up-front rebate of the $56 that will be collected over the next seven months, provided the employee accepts the union’s apportionment. An employee who challenges the apportionment can force the union to arbitrate the matter. The arbitration takes place in January and the objecting employee’s account is settled before April 30. By that time the objector will have contributed $56 into escrow, which he gets back with interest, along with $24 up front to cover the remaining three months of the school year. In either case, the objector makes a small profit.1
Precedent joins common sense. The Supreme Court in Chicago Teachers Union, Local No. 1 v. Hudson, 475 U.S. 292, 106 S.Ct. 1066, 89 L.Ed.2d 232 (1986), listed three — and only three — requirements a union must meet in a situation such as this. First, none of the money collected from the objectors may be used — even temporarily— for nonrepresentational purposes. Id. at 305, 106 S.Ct. at 1075. Citing Abood v. Detroit Board of Education, 431 U.S. 209, 234 n. 31, 97 S.Ct. 1782, 1799 n. 31, 52 *1231L.Ed.2d 261 (1977), the Court decried the “tyrannical character of forcing an individual to contribute even ‘three pence’ for the ‘propagation of opinions which he disbelieves.' ” 475 U.S. at 305, 106 S.Ct. at 1075. Here, the union uses not a penny for nonrepresentational activities, as 100% of the agency fee is safely tucked away in escrow. Thus, objecting employees do not suffer the injustice of having their money used to advance causes they abhor.2
The only other first amendment harm plaintiffs suggest is that the $8 a month is not available to them for three (or seven) months, so they are unable to use the money to exercise their first amendment rights. Appellant’s brief at 25-26. If this argument were accepted, every suit for money against a party acting under color of government authority would automatically become a first amendment case. In any event, it is a type of harm that the Court in Hudson did not recognize.3
Second, Hudson requires that the union provide objecting employees with “sufficient information to gauge the propriety of the union’s fee.” Id. 475 U.S. at 306, 106 S.Ct. at 1075. The union does this, as the district court found and the plaintiffs seem to concede. Maj. op. at 1225 n. 2.
Hudson’s third requirement is that an impartial arbitrator be available to make a prompt decision as to what portion of the fees are used for nonrepresentational purposes. Id. at 307, 106 S.Ct. at 1076. Plaintiffs make no claim about the timing or adequacy of the arbitration procedure.
Unlike the majority here and the Sixth Circuit in Tierney v. City of Toledo, 824 F.2d 1497 (6th Cir.1987), I see nothing in Hudson that prevents the union from temporarily withholding that portion of the agency fees that is to be used for nonrepresentational purposes. The Court’s concern in Hudson about use of the money for prohibited purposes is not relevant here; no legitimate first amendment interest is violated by the temporary collection of the money. Any due process concern is satisfied by the fact that there is an accounting, the opportunity to have the matter resolved by an impartial arbitrator, and the payment of interest (or its equivalent, an advance rebate) to make up for any lost use of the funds. I might be more concerned if the amounts in question were larger, if they threatened to deny plaintiffs and their families food and shelter. See Goldberg v. Kelly, 397 U.S. 254, 90 S.Ct. 1011, 25 L.Ed.2d 287 (1970). But we’re talking about $8 a month for three or, at most, seven months, an amount unlikely to break the family budget.
Nor does Hudson call into question the union’s method of notification, as Hudson’s discussion of notice goes entirely to completeness and accuracy. Nothing would be gained by giving nonmembers the information before any deductions are made. The relevant event is not the commencement of the deductions but the deadline for requesting a refund or review by an impartial arbitrator. Notice, after all, must have a purpose. The purpose here is to allow nonmembers to make a meaningful decision in exercising their right to object. So long as the union provides adequate information well in advance of the time when nonmembers must raise their objections, the purpose of notice is amply served.
*1232II
Plaintiffs find themselves in an uncomfortable situation: They are represented by a union they do not support and to which they are, nevertheless, forced to contribute. They obviously resent this and bristle at being deprived, even temporarily, of a portion of their income. These are legitimate concerns, but the union has legitimate interests as well. Under applicable law, the union is the bargaining unit’s lawful representative, and it is entitled — indeed required — to collect from everyone in the unit a pro rata share of the funds it expends on representational activities, and to do so in an orderly and cost-efficient manner.
Ideally, of course, the union would collect from nonmembers only that portion of the agency fee dedicated to representational purposes. But that is not so easy to accomplish in practice. Here, the union has advanced a legitimate, neutral reason for the procedure it has adopted: It is impossible or, at any rate, very difficult, to identify the objectors during summer vacation, when the names and addresses of all the teachers are not yet known.4 In light of this constraint, the union has come up with a procedure that accommodates the legitimate interests of the minority, while preserving the union’s right to collect agency fees without undue administrative costs. Tyranny of the majority this simply is not.
I do see, however, a different kind of tyranny in this case — the tyranny of the modern lawsuit. In a dispute over interests that are, in my judgment, adequately served and in any event minuscule, the plaintiffs have managed to impose on the *1233defendants very substantial litigation costs. Win, lose or draw, the union will have spent a substantial chunk of the funds collected and earmarked for representation. Moreover, the majority’s ruling will impose on the union a burden vastly out of proportion to any benefits plaintiffs may gain by getting their $8 a month starting in September rather than December.5
We do the judicial system, and the society it serves, serious harm when we countenance such bagatelle litigation. Life in modern society is complicated and not every dissatisfaction should find a remedy in court. See Oki America, Inc. v. Microtech Int’l, Inc., 872 F.2d 312, 315 (9th Cir.1989) (Kozinski, J., concurring). If plaintiffs are unhappy with the union, they have every right to vote against it, persuade others to do the same, or lobby the legislature for repeal of laws that force them to contribute to a union to which they do not belong and which they obviously resent. But using litigation to pursue such political objectives by making life difficult for the union is not appropriate. We have a responsibility to avoid encouraging such lawsuits, which are not only costly to the parties involved but divert scarce judicial resources from more pressing and significant issues. Four circuits have held that lawsuits such as this one have no merit; we make a serious error — prudentially as well as legally — by refusing to follow suit.

 I join part II of the majority opinion, which holds that the teachers’ filing of the complaint provided sufficient notice of their objection to the collection of fees.


. Assuming an interest rate of 10%, a non-arbitrating employee would lose about 20e of interest on the $24 held in escrow for the first three months. Because of the advance rebate, however, he would get the $56 before he would have earned it as salary. At the same interest rate, the rebate would be worth about $1.80 in advance interest, for a cool $1.60 of profit.
The employee who goes to arbitration still makes a profit, albeit a less munificent one. Assuming the arbitrator upholds the union’s calculations, the employee would receive $56 with interest, which would compensate him for the lost use of the money. He would, however, get an up-front rebate of $24, which would be worth about 20<t in advance interest. Not exactly a killing, but better than nothing.


. In fact, the union goes well beyond what the Supreme Court requires; under Hudson, the union need not give up control over the entire agency fee, only the portion that might reasonably be questioned by an objecting employee. 475 U.S. at 310, 106 S.Ct. at 1077. By putting the entire agency fee into escrow, the union eliminates any quibble about what amount might be deemed reasonably subject to question.


. Surprisingly, this theory is not without support in the case law. The Sixth Circuit embraced such a claim in Damiano v. Matish, 830 F.2d 1363, 1370 (6th Cir.1987), and even one pre-Hudson Ninth Circuit case seems to have casually mentioned the unavailability of funds as a factor in establishing first amendment harm. Seay v. McDonnell Douglas Corp., 427 F.2d 996, 1004 (9th Cir.1970). For the reasons explained in text, we should decline to follow the ill-advised ruling of the Sixth Circuit. And, in the two decades that it has been on the books, the Seay dictum has never been followed; any precedential effect it may have had has surely been dissipated by the Supreme Court's intervening ruling in Hudson.


. The burdens and difficulties imposed on the union by alternate procedures are detailed in the stipulation of the parties below:
In developing its agency fee rebate procedure, CTA considered sending fee payers the Hudson notice before any deductions took place, rather than immediately following the first deduction as is provided in CTA’s rebate procedure. However to send the notices before deduction was considered basically unworkable, given the school year nature of employment of the teachers that CTA locals represent. In schools, virtually all teachers are employed for the entire school year and virtually all new employees begin work at the same time — the start of the school year around September 1. If notices were sent prior to the start of the school year several problems would result. Many notices would go to the wrong address since approximately 8% of teachers change addresses each summer and the notices are sent, if possible, to their home addresses. Changed addresses for teachers are typically not available from the districts until the end of the first month of school. In addition, teachers for whom CTA has only a school addresses would not receive a notice. Many unnecessary notices would be sent at great expense to teachers who had retired or changed school districts. Finally, new teachers are typically given 30 days to decide whether to join the union or become a fee payer. Consequently, these teachers could not receive a notice prior to the first deduction (September 30) unless the date of the first deduction were postponed. If postponed, new teachers would have a different pro-rated agency fee deducted than continuing teacher/fee payers, a result with other problems (see below).
In developing the procedure CTA also considered having objecting fee payers pay a reduced fee consistent with CTA’s estimate of chargeable expenditures. This procedure was not adopted for several reasons. CTA had used a reduced fee system in the past but experienced problems because several school districts had refused to deduct a different amount for agency fees than for member dues. Moreover, use of a reduced fee would require that Hudson notices be sent at least 30 days prior to the first deduction so the identities of the objecting fee payers could be determined. This was considered unworkable as discussed above. The only other option is to send the notices on October 15 when identities of the year’s fee payers and their addresses are known, and to delay collection of the fee until the end of December when the identities of objectors who would be entitled to a reduced fee are known. This would deprive CTA, NEA and affiliated locals of any agency fees for four months each year. In addition, if collection is delayed for four months, fee payers would then have to pay a much larger amount each month in fees for the rest of the school year than members pay in dues in order to recoup amounts owed for the four months when deductions did not take place. All fee deductions in school districts are normally divided over a ten month period. CTA was concerned that this unequal deduction might raise equal protection claims. Accordingly, after careful consideration, the current system was adopted.
Stipulation at 16-18 (filed Sept. 19, 1988) (emphasis in original).


. The majority suggests that focusing on the small amounts in issue would “improperly place a pricetag on constitutional rights.” Maj. op. at 1228 n. 7. Not so. My point is that there is no constitutional right at stake here at all, so the only thing in issue is the precise timing when plaintiffs are to receive a little bit of money.